IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10168
                         Summary Calendar



SWANSON DALTON,

                                         Petitioner-Appellant,

versus

ROBERT GUZIK, Warden,
Federal Correctional Institution

                                         Respondent-Appellee.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CV-374-A
                       --------------------
                          August 6, 2001

Before JOLLY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Swanson Dalton, federal prisoner #15412-057, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.

Dalton argues that he is entitled to a sentence reduction.

     Dalton does not address the district court’s reasons for

dismissing his petition, namely that the court lacked

jurisdiction to consider his petition and that the proper avenue

of relief was for Dalton to request permission to file a

successive 28 U.S.C. § 2255 motion.   Therefore, Dalton has


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

abandoned the only issue before this court.   See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Dalton’s contention that his petition was proper based on

the savings clause of 28 U.S.C. § 2255, raised for the first time

on appeal, does not constitute plain error.   The district court’s

denial of Dalton’s petition is affirmed.

     AFFIRMED.